GROSS, Judge,
specially concurring.
I concur in the affirmance. I do not read the trial court’s September 5, 1997 order as precluding appellants from seeking relief for those defects not disposed of by the arbitrator. Another matter raised by appellants pertains to the nature of the relief granted by the arbitrator, an issue not covered by the order on appeal. That order does not pertain to the confirmation of an award under Chapter 682, Florida Statues (1997); nor have appellants sought further arbitration to address the “resulting repairs” allowed by the arbitrator pursuant to the agreement.